Citation Nr: 1442963	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right shoulder impingement.

2.  Entitlement to service connection for left shoulder impingement.

3.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability and right ankle disability.

4.  Entitlement to service connection for a left eye disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 23, 1980 and from April 24, 1980 to April 1984.  His period of service from April 24, 1980 to April 1984 was determined to be dishonorable in a July 1988 Administrative Decision.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a February 2014 videoconference hearing.  The hearing transcript is of record.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bronchitis has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to service connection for right shoulder impingement, entitlement to service connection for left shoulder impingement, and entitlement to service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for bronchitis.

2.  The evidence associated with the claims file subsequent to the October 2008 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for bronchitis, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for bronchitis.

3.  A respiratory disability, to include bronchitis, was not present during the Veteran's period of honorable service or for years thereafter, and is not etiologically related to his active military service.

4.  A left eye disability was not present in service or for years thereafter, and is not etiologically related to active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

2.  Bronchitis was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  A left eye disability was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claim for service connection for bronchitis.  Therefore, no further notice is needed to assist the Veteran in substantiating this aspect of that claim.  
In June 2008, February 2009 and September 2009 letters, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the June 2008, February 2009 and September 2009 letters. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.


VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded a VA eye examination in September 2008, and a VA respiratory examination in March 2010.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for service connection for a left eye disability and bronchitis.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. 
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In an October 2008 rating decision, the RO denied service connection for bronchitis, based on a finding that the evidence failed to show a chronic disability that was incurred during or caused by an event or experience during the Veteran's honorable period of service.  The Veteran did not file an appeal and the decision became final.  The Veteran's claim to reopen was received in September 2009.

The pertinent new evidence added to the record since the October 2008 denial, includes the Veteran's reports that he had chronic bronchitis, as a result of his daily exposure to toxic JP-5 exhaust fumes and caustic cleaning agents, including liquid Freon, as part of his duties as an hydraulic technician for the A-6 aircraft from 1974-1980 (his honorable period of service).  He has also reported that he believes his bronchitis is due to his exposure to tuberculosis (TB), while serving two tours of active duty in the Far East.  See September 2009 claim to reopen and February 2014 videoconference hearing.

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that he has current bronchitis, related to his active military service.  In addition, the new evidence, in conjunction with the evidence already of record, including the Veteran's DD-214, which shows that he served for 7 years and five months as an aircraft hydraulic/pneumatic mechanic, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for bronchitis is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Bronchitis

The Veteran contends that his currently diagnosed bronchitis developed during his active military service.  He testified during his February 2014 videoconference hearing that he started having symptoms of bronchitis in 1976, while he was stationed at Cherry Point, North Carolina, and that he was treated with Actifed, cough syrups and bronchodilators, and at times, he just took over-the-counter medications for his symptoms rather than go to sick call, for fear of the stigma from such frequent visits to sick call.  The Veteran also contends that his exposure to toxic jet exhaust fumes and caustic cleaning agents and other toxic chemicals, while repairing aircrafts in service, contributed to his development of bronchitis.  He reported that he was diagnosed with bronchitis after a coughing spell, where he spit up blood, in 1980.

Service treatment records show that the Veteran was treated for possible bronchitis or bronchospasm in August 1982, during his dishonorable period of service.  There is no evidence of treatment, complaints or a diagnosis related to bronchitis or any other respiratory disorder during the Veteran's honorable period of service from January 1974 to April 23, 1980, and no chronic respiratory disorder was diagnosed at the time of his discharge.

Private treatment records show that the Veteran was treated for acute bronchitis in December 2005 and for bronchitis February 2008.  However, they do not indicate that the diagnoses were related in any way to the Veteran's active military service.  There is no other evidence of record showing that bronchitis, diagnosed several years after service, is related to the Veteran's period of honorable active military service.  

The Veteran was afforded a VA respiratory examination in March 2010.  The Veteran reported that he was exposed to toxic jet exhaust fumes and caustic cleaning agents for six years during service, and that he began to have breathing trouble in 1975, which continued throughout service.  He also reported that he had a positive tuberculosis test, requiring treatment with isoniazid prophylaxis for one year, and that afterwards, problems with his lungs became regular and persist to this day.  The Veteran was administered pulmonary function tests, and the examiner concluded that while the official interpretation of the tests should have read mixed obstructive and restrictive ventilatory defect, with a component of bronchospasm, it likely reflected a mixed obstructive pattern, due to emphysema and bronchitis/asthma.  His official diagnosis was mixed obstructive/restrictive respiratory disease consistent with combined asthma/COPD.  

The examiner opined that there was no objective evidence to show that the Veteran's currently diagnosed respiratory condition could have been caused by or is related to his documented in-service bronchitis, or to any chemical exposure during his military service.  His rationale was that the service treatment records document only one instance of rule out bronchitis, in August 1982 (during his period of dishonorable service), and they are otherwise silent for any evidence of bronchitis or lung complaints, treatments or diagnoses, including the SEP examination of February 1984.  Therefore, he concluded that there was no current objective evidence showing that the Veteran's bronchitis in service was more than an acute and transitory condition.  He also noted that there was no documentation of the Veteran being overexposed to chemicals outside the OSHA guidelines or any indication of failure or breach of protective gear in the service treatment records.  Furthermore, he noted that although the long-term respiratory effects of solvent exposure on respiratory function is not yet clearly known in the medical literature, there is no cause and effect relationship currently known to exist between long-term solvent exposure and respiratory disease.  There is no contrary medical opinion of record.  

The Veteran's report of a continuity of respiratory problems, in the form of coughing, etc., since military service is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that he is not competent to relate his symptomatology to his current respiratory disability, as it would require medical expertise to say that the current respiratory disability, identified many years after service, is the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his current respiratory disability.  38 C.F.R. § 3.159(a)(1),(2) (2013).  Furthermore, as noted above, there is no competent medical evidence of a chronic respiratory disorder during his honorable period of service, or for many years after his discharge.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The March 2010 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed respiratory disability is not related to service.  As noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.  The examiner considered the Veteran's in-service and post-service medical record, and provided a clear rationale for his opinion.  Therefore, the Board finds the March 2010 VA examination report and opinion to be a thorough and adequate basis upon which to base a decision with regard to the Veteran's claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Left Eye Disability

The Veteran contends that he has a current left eye disability related to a left eye injury sustained during active military duty.  He claims that he sustained several blunt trauma injuries to both eyes, as well as pokes in the eyes, during intramural sports in the military, and also that he had hazardous materials exposure to his eyes.

Service treatment records show that the Veteran was treated for a left corneal abrasion from foreign body in the left eye in October 1979.  He was also poked in the left eye while playing basketball in February 1980.  The remainder of the service treatment records are negative for any evidence of treatment, complaints or a diagnosis related to the left eye.  

Private treatment records show complaints and treatment for hyperopia, astigmatism, presbyopia, cataracts, and allergic conjunctivitis (onset in 2005), several years after his discharge from active service.  However, they do not indicate that any of the diagnosed eye disabilities are related to the Veteran's active military service, to include an eye injury in service.  There is no other evidence of record showing that eye disorders, diagnosed several years after service, are related to the Veteran's active military service, to include eye injuries in 1979 and 1980.  Therefore, although the Board concedes that the Veteran sustained an injury to his left eye in service, it finds that a chronic left eye disability did not manifest in service or for years thereafter.

The Veteran was afforded a VA eye examination in September 2008.  The examiner noted the Veteran's history of eye injuries in service, including a corneal abrasion due to foreign body in 1979, which he concluded had healed without sequelae, and blunt trauma to the left eye in 1980, which he concluded had no noted residuals.  The examiner also diagnosed allergic conjunctivitis of both eyes, which he opined was not caused by or related to previous trauma.  His rationale was that allergic conjunctivitis is due to environmental allergens.  He also noted that previous trauma can lead to other sequelae, but not allergic reactions.  The examiner also diagnosed cataracts, which he concluded were not related to previous service-related traumas, but rather is a natural aging process of the lens.  There is no contrary medical opinion of record.  

The Veteran's report of a continuity of left eye problems since military service is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that he is not competent to relate his symptomatology to his current eye disabilities, as it would require medical expertise to say that any current left eye disability, identified years after service, is the result of an in-service left eye injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his left eye disabilities. 38 C.F.R. § 3.159(a)(1),(2) (2013).  Furthermore, as noted above, there is no competent medical evidence of a left eye disability for many years after service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The September 2008 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed left eye disabilities are not related to service, rather that his in service injuries resolved without residuals.  As noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.  The examiner considered the Veteran's in-service and post-service medical record, and provided a clear rationale for his opinion.  Therefore, the Board finds the examination report and opinion to be a thorough and adequate basis upon which to base a decision with regard to the Veteran's claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis; to this extent only the claim is granted.  

Service connection for bronchitis is denied.

Service connection for a left eye disability is denied.


REMAND

The Veteran contends that he has current left and right shoulder disabilities, and a current right knee disability, related to his active military service.  Specifically, he claims that his orthopedic disabilities are the result of wear and tear in service, including sports-related injuries sustained while playing intramural basketball and football, as well as normal military training, and lifting heavy equipment and materials during service.  

Specifically, with regard to the right knee, the Veteran reported that he injured his right knee in 1972, prior to service, but he was considered 100 percent suitable for entry into military service at his initial induction physical, and during three subsequent enlistment physicals.  However, he contends that his right knee problems were aggravated during active duty service.  Finally, the Veteran contends that his right knee disability is related to his service-connected left knee disability and his service-connected right ankle disability.

Service treatment records are negative for any evidence of a left shoulder injury or disability and no left shoulder disability was diagnosed at the time of the Veteran's discharge. 

Private treatment records show complaints and treatment for left shoulder pain, a diagnosed SLAP tear of the left shoulder, and left carpal tunnel syndrome.  VA treatment records also show complaints of left shoulder pain.  However, none of the post-service treatment records, VA or private, indicate that the Veteran's diagnosed left shoulder problems are related to his active military service.  

Service treatment records are negative for any evidence of a right shoulder injury or disability and no right shoulder disability was diagnosed at the time of the Veteran's discharge.

Private and VA treatment records show complaints and treatment for right shoulder pain.  However, none of the post-service treatment records, VA or private, indicate that the Veteran's right shoulder problems are related to his active military service.  

The Veteran was afforded a VA joints examination in response to his claims in September 2008.  The examiner noted the Veteran's reports of right and left shoulder disabilities related to wear and tear and sports-related injuries during active military service in the Marine Corps.  The examiner diagnosed the Veteran with right and left shoulder impingement, and opined that it was more likely than not that his diagnoses were directly related to his injuries in service in 1974.  He did not give a rationale for his opinion.  In a subsequently submitted October 2008 addendum to the September 2008 VA examination, the examiner noted that upon subsequent review of the claims file, he was unable to find any evidence to support the Veteran's bilateral shoulder claims.  His rationale was that there was no evidence in the service treatment records, for the first or second period of service, of any problems with the shoulders.

The examiner essentially opined that as there was no evidence of shoulder disability during service, the Veteran's currently diagnosed bilateral shoulder disability (right and left shoulder impingement) is not related to service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The October 2008 examiner did not provide an opinion as to whether the currently diagnosed left and right shoulder impingement, identified after service, is related to a disease or injury in service.  Therefore, the Board finds that this portion of the October 2008 examiner's opinion is inadequate for evaluation purposes.

The Board notes further that the fact that the examiner originally opined that the Veteran's diagnosed shoulder disabilities were related to his active military service, and then recanted that opinion just one month later, makes his opinion conflicting and as such, inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's right and left shoulder disabilities is necessary.  38 U.S.C.A. § 5103A (d) (West 2002).

Service treatment records show that it was noted on the Veteran's entrance examination in December 1973, that he injured his right knee in 1972, prior to military service, and that his right knee slipped out of place and still hurt on occasion.  However, the remainder of the service treatment records are negative for any evidence of a right knee disability or injury, and no right knee disability was diagnosed at the time of the Veteran's discharge.

The post-service medical evidence of record, which includes private and VA treatment records, show complaints of bilateral knee pain, and an October 2012 MRI report revealed findings consistent with a tear.  However, none of the post-service treatment records, VA or private, indicate that the Veteran's right knee problems are related to his active military service.  

As noted above, the Veteran was afforded a VA joints examination in response to his claims in September 2008.  The examiner noted the Veteran's reports of bilateral knee injuries related to wear and tear and sports-related injuries during active military service in the Marine Corps.  The examiner diagnosed the Veteran with bilateral knee strains, and opined that it was more likely than not that his diagnoses were directly related to his injuries in service in 1974.  He did not give a rationale for his opinion.  In a subsequently submitted October 2008 addendum to the September 2008 VA examination, the examiner confirmed his positive opinion with regard to the left knee, based on a finding of treatment for a left knee injury in the service treatment records, and noted that there was a clinic note dated in June 1976, showing that the Veteran was evaluated for right leg pain.  However, he also noted that it was unclear, as the note was very brief, whether the right knee was directly involved.  As such, he concluded that he could not comment on service connection with regards to the right knee without resort to mere speculation.

Although the examiner attempted to explain why he could not provide the opinion without resort to speculation, he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.  An examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It is unclear from the examiner's opinion whether he found it at least as likely as not that the Veteran's currently diagnosed right knee disability was related to his reports of knee injuries during intramural sports and training in service.  The examiner was not required to state with certainty whether the currently diagnosed right knee disability was related to the Veteran's reports of knee injuries in service, although the opinion implies that he was under the impression that the opinion required such certainty.  Furthermore, as noted above, the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  Therefore, the Board finds that this portion of the October 2008 examiner's opinion is also inadequate for evaluation purposes.

The Board also notes that the Veteran contends that his current right knee disability may also be related to his service-connected left knee disability and/or service-connected right ankle disability.  See January 2009 claim.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  In light of the Veteran's contentions and the fact that the Veteran is currently service-connected for a left knee disability and a right ankle disability, the Board has determined that he should be afforded a VA examination to determine the etiology of his currently diagnosed right knee disability. 38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Then, schedule the Veteran for a joints examination by an examiner who has not previously examined him, in order to ascertain the nature and etiology of any current left or right shoulder disability, and right knee disability.  The examiner should review the claims folder and a copy of the REMAND and note such review in the examination report or in an addendum.  The examiner must be provided with a list of the Veteran's service-connected disabilities.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left or right shoulder disability is etiologically related, in whole or in part, to the Veteran's active military service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability is etiologically related, in whole or in part, to the Veteran's active military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current right knee disability was caused or aggravated (chronically worsened) by the Veteran's service-connected left knee disability or his service-connected right ankle disability.

The examiner should provide a complete rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

3.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued, an opportunity to respond provided, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


